Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-10, 12-13, 16-18, 20-22, 24-25, 28-31 and 33-36 allowable. Claims 16-17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and II, as set forth in the Office action mailed on May 11, 2018, is hereby withdrawn and claims 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 9-10, 12-13, 16-18, 20-22, 24-25, 28-31 and 33-36 is indicated in this Office action. 

With respect to the prior art of records Matsen et al (US 2014/0231402 A1) in view of LaMarca et al (US 2009/0314770 A1) ) in further view of Kodokian (US 5,248,864 A) does not show the claimed invention. 
The combination of Masten et al and LaMarca and Kodokian fails to teach of a second thermoplastic material surrounding the first thermoplastic material, the second thermoplastic material being configured to change from a solid state to a pliable state when heated to a second predetermined temperature that is lower than the first predetermined temperature of the first thermoplastic material as required by independent claims 9,  21 and 34. There is no obvious reason to modify the prior art to have the missing features.

With respect to the prior art of records Matsen et al (US 2014/0231402 A1) in view of Kovach et al (US 2014/0363637 A1) does not show the claimed invention. 
The combination of Masten et al and Kovach et al fails to teach of a second thermoplastic material surrounding the first thermoplastic material and configured to change from a solid state to a pliable state when heated to a second predetermined temperature, which is lower than the first predetermined temperature as required by independent claim 34. There is no obvious reason to modify the prior art to have the missing features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 6, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761